Citation Nr: 1311367	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  13-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability.  


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for a bilateral hearing loss disability and assigned a 10 percent disability rating, effective June 29, 2011, the date the formal claim for service connection was received.

A review of the Veteran's Virtual VA electronic claims file reveals additional VA treatment records pertinent to the claim on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to ensure that his service-connected bilateral hearing loss disability is properly evaluated (see April 2012 statement). 

In December 2011, the Veteran was afforded a VA audiology examination when he was diagnosed a bilateral sensorineural hearing loss disability.  Maryland CNC speech discrimination scores were 88 percent in the right ear and 72 percent in the left ear.

In response to notation in the January 2012 rating decision that audiometric findings noted in VA outpatient treatment notes are not adequate for rating purposes given that it cannot be determined whether the Maryland CNC speech discrimination test was used in accordance with VA regulation, the Veteran sought out and underwent what is purported to be Maryland CNC speech discrimination testing in March 2012 at USC.  While the audiologist indicated that the purpose of the evaluation was performance of Maryland CNC speech discrimination testing to ensure that the Veteran received an adequate VA disability evaluation for his service-connected bilateral hearing loss disability, the treatment record states that on an unaided "CNC word and phoneme test" performed at a presentation level of 60 dB, the Veteran got 75 percent of phonemes and 50 percent of words correct in the right ear.  At a presentation level of 70 dB, he got 54 percent of phonemes and 24 percent of words correct in the left ear. 

The Board is unable to interpret the aforementioned "CNC word and phoneme test" in a manner consistent with the single percentage of word discrimination necessary for evaluation of a hearing loss disability for VA purposes.  Specifically, the overall percent of speech discrimination for each ear is unclear.  Additionally, the percentages obtained during the private March 2012 evaluation of 75 (phoneme) and 50 percent (word) in the right ear and 54 (phoneme) and 24 (word) percent in the left ear are inconsistent with the percentages noted during the December 2011 VA examination of 80 and 88 percent in the right ear and 68 and 72 percent in the left ear.  

Given what appear to be inconsistent percentages of speech discrimination during private audiological evaluation in March 2012, which may be indicative of a worsening of hearing loss, the Board finds an additional clarifying VA examination is necessary to determine the current nature and severity of the Veteran's service-connected bilateral hearing loss disability and for reconciliation of VA and private speech discrimination scores.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent VA and private treatment for his bilateral sensorineural hearing loss disability, to specifically include any relevant VA treatment records dating since November 2012 from the Dorn Veterans Hospital and the Columbia VA Medical Center.

2.  Then, arrange for the Veteran to undergo a VA audiological examination to determine the nature and severity of his service-connected bilateral hearing loss disability.  The claims folder to include the March 2012 private speech discrimination test from USC and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  

All appropriate tests and studies should be accomplished, to include Maryland CNC speech discrimination testing, and all clinical findings should be reported in detail.  To the extent possible, the examiner should attempt reconcile speech discrimination scores noted during VA examination in December 2011 and audiological evaluation at USC in March 2012.  The examiner must also fully describe the functional effects caused by the hearing loss.

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and afford the Veteran an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



